Exhibit 10.29

PATENT SECURITY AGREEMENT

(Patents, Patent Applications and Patent Licenses)

December 13, 2010

WHEREAS, Seed Resources, L.L.C., a Michigan limited liability company (the
“Grantor”), owns, or in the case of licenses is a party to, the Patent
Collateral (as defined below);

WHEREAS, SPECTRUM BRANDS, INC., a Delaware corporation (the “Company”), SB/RH
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”) , the Term
Lenders party thereto, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (the “Term Loan Agent”) are parties to a Credit Agreement
dated as of June 16, 2010 (as amended, supplemented, modified or Refinanced from
time to time in accordance with the terms of the ABL Intercreditor Agreement,
the “Term Loan Credit Agreement”);

WHEREAS, the Company, the Guarantors party thereto and US Bank, National
Association, as indenture trustee (the “Senior Indenture Trustee”) are parties
to the Senior Secured Note Indenture dated as of June 16, 2010, pursuant to
which the Company will issue its 9.50% Senior Secured Notes due 2018;

WHEREAS, the Company, Holdings, the other Grantors party thereto, the Term Loan
Agent, the Senior Indenture Trustee and Wells Fargo Bank, National Association,
as collateral trustee (the “Collateral Trustee”) are parties to a Collateral
Trust Agreement dated as of June 16, 2010, pursuant to which the Collateral
Trustee has been appointed by the Term Loan Agent on behalf of the Term Lenders
and the Senior Indenture Trustee on behalf of the Senior Noteholders, and the
Collateral Trustee has agreed, to hold and administer the Liens granted pursuant
to the Security Documents for the ratable benefit of all of the Secured Parties
on a pari passu basis; and

WHEREAS, pursuant to a Security Agreement dated as of June 16, 2010 (as amended
and/or supplemented from time to time, the “Security Agreement”) among the
Company, Holdings, the other Grantors party thereto and the Collateral Trustee,
the Grantor has secured the Secured Obligations by granting to the Collateral
Trustee for the benefit of such Secured Parties a continuing security interest
in personal property of the Grantor, including all right, title and interest of
the Grantor in, to and under the Patent Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor grants to the Collateral Trustee,
to secure the Secured Obligations, a continuing security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing or hereafter acquired or
arising:

(i) each Patent (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Patent referred to in Schedule 1 hereto;



--------------------------------------------------------------------------------

(ii) each Patent License (as defined in the Security Agreement) to which the
Grantor is a party, including, without limitation, each Patent License recorded
with the U.S. Patent and Trademark Office identified in Schedule 1 hereto; and

(iii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto) and all rights and benefits of the Grantor under any Patent License
(including, without limitation, any Patent License recorded with the U.S. Patent
and Trademark Office identified in Schedule 1 hereto).

The Grantor irrevocably constitutes and appoints the Collateral Trustee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Grantor
or in the Collateral Trustee’s name, from time to time, in the Collateral
Trustee’s discretion, so long as any Event of Default shall have occurred and be
continuing, to take with respect to the Patent Collateral any and all
appropriate action which the Grantor might take with respect to the Patent
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Patent Security Agreement
and to accomplish the purposes hereof.

Except to the extent expressly permitted in the Security Agreement or the Term
Loan Credit Agreement, the Grantor agrees not to sell, license, exchange, assign
or otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Collateral Trustee pursuant to the
Security Agreement. The Grantor acknowledges and affirms that the rights and
remedies of the Collateral Trustee with respect to the security interest in the
Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed by its officer thereunto duly authorized as of the date first
above written.

 

SEED RESOURCES, L.L.C.

By:

 

  /s/ John T. Wilson

  Name:   John T. Wilson   Title:   Vice President + Secretary

 

Acknowledged:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Collateral Trustee

By:  

  /s/ Stefan Victory

  Name:   Stefan Victory   Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1 to Patent Security Agreement

SEED RESOURCES, L.L.C.

PATENTS AND DESIGN PATENTS

 

Patent No.

   Issued    Expiration    Country   

Title

6024047

   2/15/2000    2/15/2014    USA    Bird Feeder

6591779

   7/15/2003    7/15/2017    USA    Display Bird Feeder

7685967

   3/30/2010    3/30/2024    USA    Feed Cake Assembly

PATENT LICENSES

 

Name of

Agreement

  

Parties

Licensor/Licensee

  

Date of
Agreement

  

Subject

Matter

Licensing Agreement    Bellsong Products (D. Scott Schultz) (Licensor) and
Birdola Products (Licensee)    11/23/2003   

Patent No.

6474260